Citation Nr: 1700281	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disability manifested by swelling of the bilateral legs and hands, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2011, August 2014, and July 2015 for further development.  

The Board also remanded the issue of entitlement to serviced connection for a disability manifested by discoloration of the feet.  Medical evidence established that the discoloration of the feet is due to peripheral vascular disease.  By way of a November 2015 rating decision, the RO granted service connection for peripheral vascular disease of the right and left lower extremities.  This constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The Board notes that the Veteran is in receipt of a total disability rating based on unemployability (TDIU) effective November 2, 2007 through October 23, 2011 (see August 2013 rating decision).  The RO granted a 100 percent schedular disability rating for coronary artery disease, effective October 24, 2011.


FINDING OF FACT

A current disorder manifested by swelling of the bilateral legs and hands was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, or secondary to service-connected disabilities.   


CONCLUSION OF LAW

The criteria for an award of service connection for a disability manifested by swelling of the bilateral legs and hands, to include as secondary to service connected-disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2007 letter, the RO satisfied the duty to notify the Veteran under the VCAA.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA physical examination in October 2011 and September 2014.  However, as noted in the July 2015 Board remand, the opinion was not sufficient to decide the appeal.  After the 2015 remand, a clinician reviewed the claims file in conjunction with the examinations, and (in September 2015 and May 2016 addendums) addressed all the relevant issues.  In light of the foregoing, the Board finds that the duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).

The service treatment records fail to reflect any findings attributed to for a disability manifested by swelling of the bilateral legs and hands.  The Veteran was treated for warts on his fingers in September 1968 and for a wrist laceration caused by broken glass in December 1968.  Otherwise, there was no treatment for a disability of the knees, hands or ankles while the Veteran was in service.  His January 1971 examination at separation indicated that his upper and lower extremities were within normal limits.  The Veteran handwrote: "My medical condition has not changed since my last physical.  My medical condition is fair."   

The first evidence of a disability manifested by swelling is a January 2005 emergency room report in which the Veteran reported pain and swelling in his right foot.  He was unsure if he dropped a rock on his foot a few days earlier (VBMS, 2/9/06, p. 56).

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported difficulty with his feet and legs.  He stated that his legs felt heavy, and that he had a lot of aches and pains in his lower extremities.  He reported that walking for long periods of time gave him pain and cramping in his legs and feet.  He reported aches and pains in his feet (pins and needles sensation, pain, burning).  He reported similar symptoms (milder in intensity) in his hands up to the wrists.  The Veteran did not report swelling in any extremity, nor was any noted upon examination.  He was diagnosed with mild peripheral neuropathy of the bilateral lower extremities.  

The RO issued an August 2007 rating decision in which it granted service connection for peripheral neuropathy of the right and left lower extremities.  

The Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported having numbness, tingling, and cramps in his hands.  He also complained of pain in the wrist and hand area.  He complained of pain, numbness, burning, or cold sensation in both feet.  The Veteran did not report swelling in any extremity, nor was any noted upon examination.  He was diagnosed with peripheral polyneuropathy affecting both hands and both feet.  He was also diagnosed with bilateral carpal tunnel syndrome. 

The RO issued a December 2008 rating decision in which it granted service connection for peripheral neuropathy of the right and left upper extremities.  

In September 2011, the Board remanded the claim.  It noted that the Veteran is now service connected for peripheral neuropathy in both upper and lower extremities.  However, the claim was remanded so that the Veteran could undergo another VA examination to determine whether he had any separately diagnosed disabilities that are manifested by swelling in the ankles, legs, and hands.  

The Veteran underwent a VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran had bilateral ankle arthritis (a claim for swelling in the ankles was denied by the Board via an August 2014 decision).  The examiner also found that the Veteran had a left foot fracture diagnosed in 2009 (service connection was granted for a left foot fracture via a December 2012 RO rating decision).  The examiner found that the Veteran had bilateral hand neuropathy.  As noted above, service connection has been granted for peripheral neuropathy of the upper extremities.  The examiner diagnosed the Veteran with bilateral degenerative or traumatic arthritis of the hands (VBMS, 10/24/11, p. 18).  The examiner was to list additional diagnoses pertaining to the ankles, feet, and hands.  No other diagnoses were listed.  

Pursuant to the Board's August 2014 Remand, the Veteran underwent another VA examination in September 2014 (VBMS, 10/3/14).  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran's arthritis of both hands and feet may be secondary to military service; but then stated that this is purely speculation and there is no way to truly determine the etiology.  Finally, she stated that the Veteran's arthritis is also not due to a service connected disability.  However, she did not offer any rationale to support the opinions.

Pursuant to the July 2015 Board Remand the September 2014 VA examiner submitted a September 2015 addendum opinion in which she noted that the Veteran was in service from 1968 to 1971.  During that time, he did not have a diagnosis of arthritis in his hands and feet.  The Veteran started treating with the VA in 2005; and he had minimal degenerative joint disease of his right foot.  She noted that this is a common finding and is part of the natural aging process.  She further noted that 2006 x-rays revealed evidence of degenerative joint disease (DJD) in the calcaneus.  X-rays of his feet in 2011 revealed DJD in his great toe on the left side (his right foot was normal).  X-rays of his hands revealed DJD and his right hand.  The examiner once again noted that this is a common finding and part of the aging process.  She found that there was no documentation directly after military service that would indicate that this is a cause from his service.  She noted that he was treated for it more than 30 years after service.  

In May 2016, the October 2014 clinician submitted another addendum opinion in which she stated that she reviewed the VBMS record along with 1848 pages of CAPRI notes regarding the Veteran's hands and feet.  She found that it was less likely than not that arthritis in his hands and feet were aggravated by any service connected disability.  She noted that he was service connected for diabetes mellitus, coronary artery disease, myocardial infarction, erectile dysfunction, and diabetic neuropathy.  She noted that these conditions do not cause degenerative joint disease.  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has satisfied the first element of service connection.  He has a current disability in that he has been diagnosed with arthritis.  

However, the Veteran has failed to satisfy the second and third elements of service connection.  As noted above, the Veteran's service records fail to reflect any symptoms attributed to arthritis or other disability manifested by swelling of the bilateral legs and hands.  His January 1971 separation examination was normal in regards to his upper and lower extremities.  

There was no treatment for swelling until January 2005.  The Board notes the gap of approximately 34 years between the Veteran's separation from service and the first documented treatment for swelling.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has never contended that his disability has resulted in continuity of symptomatology.  For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

Even though service connection is not warranted in this case on the basis of continuity of symptomatology, if the competent medical evidence indicates that the current disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the September 2014 VA examiner concluded, in a September 2015 addendum,  that the Veteran's disability was less likely as not related to service because there was no evidence of acute or chronic injury at the time of the Veteran's separation from service.  The VA examiner also noted the Veteran's 2005 treatment noted he had minimal DJD of his right foot, which was stated to be a common finding and part of the natural aging process.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran has also alleged that his disability is secondary to service connected disabilities (specifically, diabetes mellitus).  The Veteran has provided no medical evidence to substantiate this contention.  

The September 2014 VA examiner found that it was less likely than not that the Veteran's disability was caused or aggravated by service connected disabilities.  In a September 2015 addendum, she stated that the Veteran started treating with the VA in 2005; and he had minimal degenerative joint disease of his right foot.  She noted that this is a common finding and is part of the natural aging process.  She further noted that 2006 x-rays revealed evidence of DJD in the calcaneus.  X-rays of his feet in 2011 revealed DJD in his great toe on the left side (his right foot was normal).  X-rays of his hands revealed DJD and his right hand.  This again is a common finding and part of the aging process.  She found that there was no documentation directly after his military service that would indicate that this is a cause from his service.  

In a May 2016 addendum, the September 2014 VA examiner noted that the Veteran is service connected for diabetes mellitus, coronary artery disease, myocardial infarction, erectile dysfunction, and diabetic neuropathy.  She noted that these conditions do not cause degenerative joint disease.  She also noted that she reviewed the VBMS record along with 1848 pages of CAPRI notes regarding the Veteran's hands and feet.  She found that it was less likely than not that arthritis in his hands and feet were aggravated by any service connected disability.  

Once again, the Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  

In weighing the relevant medical and lay evidence of record, the Board finds that the evidence is against a finding of a relationship to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a disability manifested by swelling of the bilateral legs and hands is denied.  See Gilbert v. Derwinski, 
1 Vet. App 49, 57 (1990).


ORDER

Entitlement to service connection for a disability manifested by swelling of the bilateral legs and hands is denied. 



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


